June 16, 2010 Securities and Exchange Commission treet NE Washington, D.C. 20549 Re: Marshall Funds, Inc. Post-Effective Amendment No. 63 under the Securities Act of 1933 and Amendment No. 63 under the Investment Company Act of 1940 File Nos. 033-48907 and 811-58433 To the Commission: On behalf of Marshall Funds, Inc. (the “Registrant”) we are transmitting electronically for filing pursuant to the Securities Act of 1933, as amended (the “1933 Act”), and the Investment Company Act of 1940 (the “1940 Act”), the Fund’s Post-Effective Amendment No. 63 under the 1933 Act to its Registration Statement on Form N-1A (Post-Effective Amendment No. 63 under the 1940 Act). This Amendment is being filed pursuant to the conditions and requirements of Rule 485(a)(2) under the 1933 Act for the purpose of adding one new series of the Registrant, Marshall Large-Cap Focus Fund.We intend for this Amendment to become effective on August 31, 2010. If you have any questions or comments concerning this filing, please contact the undersigned at (312)609-7796. Very truly yours, /s/Abigail J. Murray Abigail J. Murray
